DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, 18 and 26-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the test" in line 16. There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 6 and 18, the claims recite the limitation “the voltage pulses to the load” which renders the claim indefinite because it is unclear whether this refers to 
Claim 26 recites the limitation "the first charge voltage" in line 12. There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation "the next voltage pulse" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claims 2-5, 7-13 and 28-31 are rejected as being dependent upon an indefinite base claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-7, 9, 11-16, 18-19, 21 and 23-31 are rejected under 35 U.S.C. 103 as being unpatentable over Neal, II et al. (US 20160066977) (“Neal, II”) in view of Childs (US 20130018441).
Regarding claim 1, Neal, II teaches a method of testing a therapeutic pulse generator circuit (see Fig. 5), the method comprising: charging the pulse generator circuit to a first charge voltage (see provision of treatment pulses at 88, this requires at least a portion of pulse generation circuit 72 to be charged to a therapeutic charge voltage, Figs. 3 and 5; see also [0061]); discharging the pulse generator circuit to a section charge voltage lower than the first charge voltage and delivering a second voltage pulse to a load through an electrode at a second charge voltage (see 
Neal, II further teaches IRE and other electroporation procedures would benefit greatly by utilizing the available tissue property data to gain insight into the response of the tissue relative to expectations (e.g., tissue response such as current and impedance from PT alternating current test signals and IT test signals) and adjust or control the electroporation protocol accordingly (see [0079]). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the expected impedance of the load as taught by Neal, II to be based at least in part on a type of tissue constituting the load in light of [0079] of Neal, II, the motivation being to provide the advantage of predicting completeness and dimensions of ablation with higher reliability and tighter tolerances (see Neal, II [0079]). However, Neal, II fails to teach discharging the pulse generator circuit to the second charge voltage lower than the first charge voltage using a discharge circuit.
Childs teaches an method of operating a pulse generator circuit comprising discharging an energy discharge circuit from a first charge voltage to a lower, second charge voltage using a discharge circuit (see [0046] and Figs. 8-9). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the method of operating a pulse generator circuit as taught by Neal, II to include discharging to the second charge voltage using a discharge circuit in light of Childs, the motivation being to attain the lower test voltage without delivering energy 
Regarding claim 2, Neal, II further teaches wherein determining the impedance of the load comprises: measuring a current, wherein the current is delivered to the load during the delivery of the second voltage pulse; determining a voltage level of the second voltage pulse; and calculating the impedance based on the voltage level of the second voltage pulse and on the measured current (see [0065]).
Regarding claim 3, Neal, II further teaches wherein determining the expected impedance of the load comprises accessing a memory comprising expected impedance ranges for types of tissue (see treatment control module 54 accessing thresholds for tissue types in program storage 48 and data storage 50 in light of the obviousness rationale directed to the expected impedance being based on a type of tissue above, [0040]-[0041]).
Regarding claim 4, Neal, II further teaches performing the diagnostic or system test a plurality of times, and wherein determining to deliver the third voltage pulse is based at least in part on passing the test at least a subset of the plurality of times (the feedback loop as taught by Neal, ll performs the testing a plurality of times as claimed when the proper conditions are met within the feedback loop, see Neal, II Fig. 5; see also [0073]-[0074]).
Regarding claim 6, Neal, II in view of Childs teaches the limitations of claim 1, however Neal, II in view of Childs fails to specifically teach wherein determining the expected impedance of the load is further based at least in part on a type of electrode used to deliver the voltage pulses to the load.
Neal, II further teaches involving actual tissue response for the case and 
Regarding claim 7, Neal, II further teaches delivering the third voltage pulse, wherein the first voltage pulse and the third voltage pulse are adjacent therapeutic pulses (see feedback loop back to step 88, Fig. 5) and the second voltage pulse is a test pulse (see “intra-treatment test pulse” in step 90; [0065]), and wherein a length of the second voltage pulse is dependent on a time between the first and the third voltage pulses as: 1) a percentage of a time between the first voltage pulse and the third voltage pulse (see the time period taken up by the test pulse voltage, which inherently takes up a percentage of the time between the electroporation voltage pulses/pulse trains).
Regarding claim 9, Neal, II in view of Childs further teaches delivering the third voltage pulse to the load, wherein delivering the third voltage pulse comprises charging the pulse generator circuit to a third charge voltage (as a result of the combination, the pulse generator is charged back to the high voltage level to provide the next electroporation voltage pulse when conditions are appropriate).
Regarding claim 11, Neal, II further teaches wherein the first and second voltage pulses are therapeutic to the load (see “insufficient to cause an electroporation of a 
Regarding claim 12, Neal, II further teaches displaying a graphical indication based on the comparing (see [0066]).
Regarding claim 13, Neal, II further teaches determining whether the test is complete (see steps 94, 100, 102 and 98; [0072]-[0074], Fig. 5); and based on the result of 1) the determination of whether the test is complete and 2) the comparing of the impedance with the expected impedance, determining whether to apply a pulse of a test voltage level (see step 90 within the feedback loop based on decision at step 100, Fig. 5), a pulse of a therapeutic level (see step 88 within the feedback loop based on decision at step 100, Fig. 5), or determining to stop applying pulses (see steps 102 and 98, Fig. 5).
Regarding claims 14-16, 18-19, 21 and 23-25, Neal, II in view of Childs teaches similar limitations as discussed above in the rejection of claims 1-4, 6-7, 9 and 11-13. With regard to the additional limitations, Neal, II further teaches an electrode connected to the pulse generator (see electrodes 22 connected to generator 10, Fig. 1), a controller connected to the pulse generator (see 40; Fig. 1) and the feedback loop as shown in Fig. 5.
Regarding claim 26, Neal, II teaches a method (see Fig. 5) of using a therapeutic pulse generator circuit (see 10, Fig. 3), the method comprising: delivering a first voltage pulse to a load with the pulse generator circuit (see electroporation pulses used as test signals; [0066] and [0071], Fig. 5) through an electrode (22, Fig. 1); determining a first impedance of the load based at least partly on the first voltage pulse (see multiple 
Childs teaches an method of operating a pulse generator circuit comprising discharging an energy discharge circuit from a first charge voltage to a lower, second charge voltage using a discharge circuit (see [0046] and Figs. 8-9). Therefore, it would 
Regarding claim 27, Neal, II further teaches wherein the first and second voltage pulses are therapeutic pulses (see “insufficient to cause an electroporation of a majority of tissue cells in the target region” meaning a minority of cells would experience electroporation; [0055] and [0063], see also [0071]) and the next pulse is a test pulse (the next voltage pulse at 90 as cited in Neal, II is considered a test pulse since it would be used to test the tissue for impedance values).
Regarding claim 28, Neal, II further teaches wherein the first and second voltage pulses are test pulses (both voltage pulses disclosed by Neal, II are considered test pulses since they are used to test the tissue for impedance values).
Regarding claim 29, Neal, II further teaches wherein delivery of a next voltage pulse to the load is stopped as a result of a difference between the first impedance and the second impedance being greater or less than a threshold (see 94; [0072], Fig. 5, see also [0069]).
Regarding claim 30, Neal, II further teaches delivering a next voltage pulse to the load with the pulse generator circuit at the second charge voltage (see next pulse at 90 if the result is no from step 94, Fig. 5; see also [0024]), wherein the next voltage pulse is delivered as a result of the comparing indicating a deviation the first impedance and the second impedance being greater than a threshold (see 94; [0072], Fig. 5; see also 
Regarding claim 31, Neal, II further teaches delivering a next voltage pulse to the load with the pulse generator circuit at the second charge voltage (see next pulse at 90 if the result is no from step 94, Fig. 5; see also [0024]), but Neal, II in view of Childs fails to specifically teach wherein the next voltage pulse has a duration different from a duration of the first voltage pulse and second voltage pulse. However, it would have been obvious to one having ordinary skill in the art at the time of filing to determine the optimum value of the next voltage pulse the motivation being to provide the correct durations of the signals for the specific tissue cells that are being treated (see also Neal, II [0063] and [0079]), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 5, 8, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Neal, II in view of Childs and in further view of Orszulak et al. (US 20120239026) (“Orszulak”).
Regarding claims 5 and 8, Neal, II in view of Childs teaches the limitations of claim 1, however fails to teach performing the test a plurality of times and determining the test is complete based at least in part on a time limit condition or determining the test is complete based at least on a quantity of impedance measurements taken. 
Orszulak teaches a method for testing an electrosurgical generator (see Fig. 5) comprising measuring impedance values for a preset number of consecutive measurement cycles and/or for a preset period of time to determine if the test is 
Regarding claims 17 and 20, Neal, II in view of Childs and Orszulak teaches similar limitations as discussed above in the rejection of claims 5 and 8.

Claims 10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Neal, II in view of Childs and in further view of Dimmer et al. (US 20020193833) (“Dimmer”) (Cited in IDS).
Regarding claims 10 and 22, Neal, II in view of Childs teaches the limitations of claims 1 and 14 for which claims 10 and 22 are respectively dependent upon and further teaching delivering the third voltage pulse to the load (see feedback loop as taught by Neal, II in Fig. 5), however Neal, II in view of Childs fails to teach wherein delivering the third voltage pulse comprises changing a state of a switch so as to electrically disconnect the load from a first voltage pulse source and connect the load to a second voltage pulse source.
Dimmer teaches a method of delivering diagnostic and therapeutic voltages to a load comprising delivering a voltage pulse to a load (see 350; [0120], Fig. 15), wherein .
Response to Arguments
Applicant’s arguments with respect to the prior art rejection of claims 1-25 have been considered but are moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. It is noted that the portions of Neal, II now relied upon for the argued limitations are different and the general thrust of the rejection has been changed based on the different portions of the reference.
Applicant's arguments filed 08 September 2021 with regard to claims 26-31 have been fully considered but they are not persuasive.
In response to Applicant’s argument directed to Neal II failing to teach the discharging as claimed, and the discharging being in response to the comparison (see Remarks pg. 15), the Examiner respectfully disagrees. The Examiner contends that 
To the extent Applicant has given examples of where the generator circuit could be discharged, Neal II is silent with regard to a particular method for discharging its circuit, and therefore there is no teaching away in Neal II to render the combination with Childs improper. Furthermore, the Examiner contends that Childs provides direction for discharging from higher to lower voltage in a safe manner using a discharge circuit, and the results of the combination of this feature into the changes in voltage as taught by Neal II would have been predictable and desirable to one of ordinary skill in the art before the time of filing as set forth in the rejection of claim 26 above.
In response to Applicant's argument that Childs is nonanalogous art (see the argument directed to “different configurations and purposes”, Remarks pg. 15), it has been held that a prior art reference must either be in the field of Applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the prior art reference is in the same field of endeavor (application of electrical energy for treatment/medical devices) and is reasonably pertinent to the particular problem faced by Applicant of discharging a circuit from one voltage level to another.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607.  The examiner can normally be reached on M-F 9 AM-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the 

/S.W.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
                                                                                                                                                                                                               /JAYMI E DELLA/           Primary Examiner, Art Unit 3794